Citation Nr: 1522332	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  10-46 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982 and from August 1983 to October 1992.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in March 2010.  The RO issued a Statement of the Case (SOC) in September 2010.  In September 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Board notes that additional medical evidence was submitted after the July 2012 Supplemental SOC (SSOC), and no waiver of initial RO review of this evidence from the Veteran or his representative was received.  However, these VA treatment records make no mention of sleep apnea and contain no medical evidence of any kind pertaining to the Veteran's sleep apnea, the issue addressed in the decision below.  As such, the records are in no way pertinent or relevant to the claim adjudicated.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDING OF FACT

The probative evidence of record shows that the Veteran's current sleep apnea is not shown to be causally or etiologically related to his active military service.


CONCLUSION OF LAW

Service connection for sleep apnea is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in July 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His personnel records, some of his STRs, and his post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Here, a complete copy of the Veteran's STRs could not be located despite several attempts by the RO.  Some copies of the STRs are in the claims file, but not all.  A formal finding that a complete copy of the STRs was unavailable was issued by the AOJ, and the Veteran was informed of this unavailability in a letter dated in April 2012.  In response, in a May 2012 letter, the Veteran stated that he did not have any copies of his STRs.  Where, as here, records are lost due to no fault of the Veteran, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1. Vet. App. 365, 367 (1991).  The Board has undertaken the analysis of the Veteran's claim with these heightened duties in mind. 
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination and medical opinion in September 2010, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for sleep apnea.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in September 2010, the Veteran was diagnosed with sleep apnea.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, a complete copy of the Veteran's STRs could not be located despite several attempts by the RO.  A formal finding that a complete copy of the STRs was unavailable was issued by the AOJ, and the Veteran was informed of this unavailability in April 2012.  In response, in a May 2012 letter, the Veteran stated that he did not have any copies of his STRs.  Where, as here, records are lost due to no fault of the Veteran, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Washington, 19 Vet. App. at 362; O'Hare, 1. Vet. App. at 367.  The Board has undertaken the analysis of the Veteran's claim with these heightened duties in mind.  

Lay statements dated in May 2010 and submitted by the Veteran and his friend, ex-spouse, and fellow solider document the Veteran's loud snoring and gasping for air during sleep while he was in the active military service.  In his September 2010 Substantive Appeal (on VA Form 9), the Veteran reported that he also hit his chin in service and bit his tongue as a result.  He stated that his snoring got even louder following this incident.  This incident is not documented in the limited STRs in the claims file.

The few STRs in the claims file do not document any sleep problems or sleep apnea on the examinations.  See military examinations dated in March 1978, June 1980, July 1982, August 1983, and May 1989.  On his March 1978 entry Report of Medical History, the Veteran checked the box to indicate that he was a sleepwalker, but no further information was provided.  The Veteran's active duty ended in October 1992.  

The first post-service relevant complaint of sleep problems was in a March 2008 private treatment record, which documented that the Veteran had loud snoring and scheduled a sleep study.  At that time, the Veteran did not report that his sleep apnea and/or sleep problems had been present since his active military service.  The Veteran was thereafter diagnosed with sleep apnea.  Again, the Veteran's active duty ended in 1992.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, on VA examination in September 2010, following a review of the claims file, to include the lay statements in the claims file, and a physical examination of the Veteran, the VA examiner determined that the Veteran's current sleep apnea was less likely as not (less than 50/50 probability) caused by or a result of military service.  The examiner reasoned that there was evidence that the Veteran was a loud snorer at least since military service, based on the lay statements in the claims file.  The examiner stated that it appeared that the Veteran's snoring condition was present upon entry to the military since the Veteran noted he had it since the beginning of his Army service in basic training and since the Veteran told the examiner he had experienced snoring "for as long as I can remember."  The examiner reported that he was not able to find any evidence of any other symptoms of sleep apnea during service or in the 10-15 years following the Veteran's military service.  The examiner stated that there are many causes of loud snoring besides sleep apnea and in fact many people have loud snoring without a particular pathological cause.  At the time of the Veteran's 2008 sleep study, he was found to have two significant risk factors for sleep apnea - overweight and hypertension.  The examiner indicated that these risk factors were not present during the Veteran's active military service.  The private pulmonologist in 2008 noted that the Veteran had gained 45 pounds since his discharge from the military service and that he had a history of hypertension.  The examiner determined that the Veteran's weight gain would have significantly increased his risk of developing obstructive sleep apnea during the years following his military discharge.  Thus, in taking all of this into account, the VA examiner concluded that the Veteran's current obstructive sleep apnea was less likely as not (less than 50/50 probability) caused by or a result of military service.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder including the lay statements.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  The examiner gave an alternative theory to address the etiology of the current sleep apnea - namely, the Veteran's weight and hypertension.  There is no positive medical evidence to the contrary of this opinion in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection for sleep apnea is not warranted.

Furthermore, the Board notes the Veteran's contentions of symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a qualifying disability as stated under the laws and regulations.  His current diagnosis of sleep apnea is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2014); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In reaching this decision, the Board has considered the lay statements from the Veteran, his friend, his ex-wife, and a fellow solider in support of the Veteran's claim, in addition to the newspaper article submitted by the Veteran that describes the increase in sleep apnea cases in the general population.  The Board acknowledges that these people are competent, even as a layperson, to attest to factual matters of which they have first-hand knowledge, e.g., the Veteran's snoring and gasping for breath during sleep.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although these people are competent to report the Veteran's snoring and gasping for breath and the Veteran is competent to report that he was told by others that he snored and gasped for breath, the Board must still weigh the lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a sleeping disorder falls outside the realm of common knowledge of a lay person because a sleeping disorder can have many causes and as explained by the VA examiner, there are many causes of loud snoring.  In any event, the Board finds the VA examiner's opinion more probative than the lay opinions because of the VA examiner's medical expertise in evaluating sleeping disorders.  The VA examiner's opinion is based on sound medical principles.  Thus, the Board finds the medical opinion dispositive of the nexus question presented in this case. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for sleep apnea is not warranted.


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


